DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 are pending under this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Van Belle, etc. (US 20190027082 A1) in view Terekhov (US 20040096104 A1).
Regarding claim 21, Van Belle teaches that a method (See Van Belle: Figs. 11 and 21, and [0146], “The embodiment in FIG. 11 implements a gammatization LUT 17 in memory with, for example 1024 entries (e.g. optionally same size as input DICOM LUT 12) by combining 6 mantissa bits (providing 7 bit total significand accuracy) and 4 exponential bits. Thanks to the piece wise linear interpolation 18 (processing block) no grey level detail is lost by the conversion process. The bits which were indicated as ‘z’ bits in FIG. 7 (i.e. “ignored”) can be used for interpolation between the LUT read data”) comprising: 
partitioning a three dimensional (3D) representation of a gamut mapping space into a plurality of sub-cubes (See Van Belle: Figs. 20-21, and [0216], “As to be understood from FIG. 20, a corrected value for each output sub-pixel is calculated based on its original floating point encoded value combined with the original floating point encoded values of its two neighbours. As the LUT input is 3-dimensional, the number of anchor points is preferably constrained to fit inside a practical (e.g. FPGA) processing engine. The color cube is preferably subdivided into smaller local cubes with their corners defined by the 3D LUT anchor points as illustrated in FIG. 21”); 
calculating centroid mappings for N sub-cubes of the plurality of sub-cubes (See Van Belle: Figs. 11 and 21, and [0143], “The input of images or video stream, i.e. an N bit signal for example a 10 bit input signal 11 is processed by a 1D DICOM profile function (processing block), the relevant transfer function for which can be provided by a 1 dimensional LUT 12 in memory or arithmetic and/or algebraic processor. The processed output is linearized as to luminosity, e.g. an N+10 bit signal such as a 20 bit RGB signal. The RGB signal is an input for further processing using a processing block and a colour gamut mapping array 14, e.g. a 3×3 gamut array in memory. The output is an N+10 bit signal such as a 20 bit signal with linearized luminosity and tristimulus values (R.sub.O, G.sub.O, B.sub.O). In a further processing step 16, a floating point conversion (processing block) is carried out”), in response to determining that the N sub-cubes have an interpolation error that exceeds a threshold (See Van Belle: Figs. 26-27, and [0273], “When comparing the read data in FIGS. 26 and 27, the difference in read data increment per address increment can be seen. While 17 bits of read data causes the increment steps to be 1 or 2 for the first 10 grey levels, a read data precision of 19 bits causes variations of 5 versus 6. In order to calculate this variation relatively to the absolute luminosity, two columns are added in FIG. 27 compared to FIG. 26. First the theoretical dL/L value is calculated, and then the dL/L is calculated based on the quantized image processing path. Note that for input equal to 0 there's no increment of L versus the previous address value, so these entries in the table are marked as “not applicable”. By comparing both values, the relative error due to quantizing can be calculated in the right column as a percentage. Note that the highest absolute value which can be found equals 13.11%, which is below the threshold of 15%”); and 
providing a target pixel to a display, based at least in part on the centroid mappings (See Van Belle: Figs. 4 and 28, and [0276], “Referring to FIG. 28, the input of images or video stream is an N bit input signal e.g. a 10 bit input signal 31 of a panel 30 is processed by a 1D DICOM profile function 32 (LUT in memory and performed by a processing block). The processed output is an N+9 bit signal e.g. a 19 bit signal. This signal is then input for a color gamut mapping step 34 (processing block). The output is an N+10 bit, e.g. a 20 bit signal supplied for a multi-grey-level uniformity compensation in a further processing step 36 (processing block). The output of step 36 (processing block) is an N+11 bit, e.g. a 21 bit signal that is supplied to sub-pixel Cross-talk compensation step 37 (processing block). Output of this step is an N+12 bit e.g. a 22 bit signal which is processed in a further step 38 (processing block) with a LUT (in memory) with a PWLI LCD S-LUT storing (in memory) discrete values of a non-linear curve. The output 39 is an N+4 e.g. a 14 bit signal”; and [0028], “In reality there are a couple of problems with the simplified modular image processing path as presented in FIG. 4. While the 1D DICOM profile LUT having 1024 address entries is perfectly implementable in standard processing engines such as FPGA devices (or other accelerators), the S-LUT which compensates for the display's non-linearity needs 1048576 entries (2 to the power of 20) as the intermediate processing width is 20 bit. Although such a LUT is feasible to implement in a large processing engine such as an FPGA device, its expensiveness is such that a more efficient approach is preferred”).
However, Van Belle fails to explicitly disclose that calculating centroid mappings for N sub-cubes of the plurality of sub-cubes, in response to determining that the N sub-cubes have an interpolation error that exceeds a threshold.
However, Terekhov teaches that calculating centroid mappings for N sub-cubes of the plurality of sub-cubes (See Terekhov: Figs. 10-11, and [0068], “Coordinates of points are produced by interpolation with a triangle. A triangle search routine (operation 1018) comprises a ray-triangle-inclusion test. Intersection points of a set of triangles with rays are found (operation 1018). The coordinates of the intersection points are stored in operation 1020. It is common that transformation of the triangle coordinates into the barycentric coordinates is not convenient. In other words, it is not convenient to transform coordinates of a triangle from a reference system centered outside the triangle to a reference system centered on the center of gravity of the triangle. A search routine includes simply a ray-plane intersection test, a point-to-point direct inclusion test, and a ray-segment-inclusion test. FIG. 11 illustrates all positions 1143 of rays for a ray-triangle-inclusion test”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Van Belle to have calculating centroid mappings for N sub-cubes of the plurality of sub-cubes as taught by Terekhov in order to provides a fast color inverse interpolation method using a Delaunay triangulation algorithm (See Terekhov: [0012], “The present invention also provides a fast color inverse interpolation method using a Delaunay triangulation algorithm”). Van Belle teaches a method and system that may map source gamut to destination gamut through mapping functions and two look up tables with the second LUT to correct the error of the first LUT mapping, and Terekhov teaches a system and method that may map one gamut to another gamut space using fast color inverse interpolation and centroid mapping determination.  Therefore, it is obvious to one of ordinary skill in the art to modify Van Belle by Terekhov to perform gamut mapping by using the fast color inverse interpolation and centroid mapping calculation. The motivation to modify Van Belle by Terekhov is “Use of known technique to improve similar devices (methods, or products) in the same way”.
Regarding claim 22, Van Belle and Terekhov teach all the features with respect to claim 21 as outlined above. Further, Van Belle teaches that the method of claim 21, comprising: receiving a first source pixel from a source image, wherein the source image is represented in a first gamut (See Van Belle: Fig. 3, and [0019], “However, the source data is usually not encoded with the same color gamut as the native display gamut. Often the sRGB color gamut (white triangle in FIG. 3) is preferred as this allows a camera to capture more light as more transparent color filters can be used in comparison to Adobe RGB (black line in FIG. 3) as illustrated in FIG. 3 with the D65 white point”); and 
converting the first source pixel to the target pixel in a second gamut, wherein the second gamut is different from the first gamut (See Van Belle: Fig. 16, and [0178], “A fully calibrated display, in which all colors match their target XYZ stimuli, is therefore equivalent to a display system in which all possible types of white match their target (x, y) color and in which all corresponding grey levels are the correct fraction of that white luminosity, according to the desired transfer function”).
Regarding claim 23, Van Belle and Terekhov teach all the features with respect to claim 22 as outlined above. Further, Van Belle teaches that the method of claim 22, comprising storing the centroid mappings in a table (See Van Belle: Figs. 25-26, and [0254], “The behaviour of the value of epsilon depending on the parameters P and N is illustrated in FIG. 25 for the first 24 possible values of P and the first 5 possible values of E. Note that the number of anchor points per dimension P must be at least 2 in order to define a variable function”).
Regarding claim 24, Van Belle and Terekhov teach all the features with respect to claim 23 as outlined above. Further, Terekhov teaches that the method as recited in claim 23, accessing the table to find mappings for vertices of a geometric shape that bounds pixel components of the first source pixel in a 3D representation of a pixel component space (See Terekhov: Figs. 16A-B, and [0093], “The vertices of each triangle produced in operation 1680 are stored (operation 1681). Then, an operation 1682 of detecting a triangle formed of first device points is executed (operation 1682). The point-triangle-inclusion test is applied to the triangle and the first device point”). 
Regarding claim 25, Van Belle and Terekhov teach all the features with respect to claim 24 as outlined above. Further, Van Belle and Terekhov teach that the method as recited in claim 24, comprising: 
in response to determining an interior point of the geometric shape is stored in the table, retrieving mappings of the interior point and three corresponding vertices of the geometric shape from the table (See Terekhov: Figs. 16A-B, and [0094], “Finally, a color inverse transformation process is executed by using linear interpolation inside the triangle and the coordinate of the first device point (operation 1683). That is, RGB values are calculated. When RGB values are calculated by the color inverse transformation, the corresponding values are stored (operation 1684)”); 
in response to determining an interior point of the geometric shape is not stored in the table, retrieving mappings of four corresponding vertices of the geometric shape from the table (See Van Belle: Figs, 23-24, and [0223], “Every tetrahedron in FIG. 23 has 4 corner points (alternative perspective in FIG. 24). Two of them are always the locally blackest point (K) and the locally whitest point (W). One other point is the locally most primary color point (R when most reddish, G when most greenish or B when most bluish) and the last corner is associated to the locally most secondary color point (Y when most yellowish, M when most magentaish or C when most cyanish)”); and 
performing interpolation on mappings retrieved from the table to convert the first source pixel to the target pixel (See Van Belle: Figs. 10A-B, and [0138], “The importance of good anchor point position spreading is illustrated by FIGS. 10.a and 10.b. In these two examples a gammatization function (with gamma=1/2.4) is approximated by linear interpolation between 20 anchor points. In FIG. 10.a these anchor points are spread equidistantly corresponding to a linear read address encoding of the LUT. On the other hand in FIG. 10.b the anchor points are spread non-equidistantly corresponding to a floating point number (with 2 bit mantissa) read address encoding of the LUT in accordance with embodiments of the present invention”).
Regarding claim 26, Van Belle and Terekhov teach all the features with respect to claim 25 as outlined above. Further, Van Belle teaches that the method as recited in claim 25, wherein the interpolation is tetrahedral interpolation (See Van Belle: Figs. 23-24, and [0221], “In FIG. 23, K represents black, W white, C cyan, B blue, G green, R red, M magenta, Y yellow and the first image on the left shows a tetrahedron with apices K+R+Y+W, and the following images show respectively, tetrahedrons K+G+Y+W K+G+C+W K+B+C+W K+B+M+W K+R+M+W”).
Regarding claim 27, Van Belle and Terekhov teach all the features with respect to claim 21 as outlined above. Further, Van Belle teaches that the method as recited in claim 21, comprising: 
using a first resolution setting for a number of mapping points when calculating the centroid mappings, in response to determining the interpolation error is greater than a first threshold (See Van Belle: Fig. 13, and [0159], “A first order approximation would require the information of all sub pixels in both dimensions adjacent to the sub pixel to be corrected: the sub pixels to the left, right, top and bottom combined with the sub pixel data to be processed. This would require a 5-dimensional LUT per output color. However, most practical LCD panels have a (sub) pixel arrangement similar to FIG. 13 which shows red sub-pixels as black, green sub-pixels as dark grey and blue sub-pixels as light grey”); and 
using a second resolution setting for a number of mapping points when calculating the centroid mappings, in response to determining the interpolation error is not greater than the first threshold, wherein the second resolution setting is lower than the first resolution setting (See Van Belle: Figs. 23-24, and [0304], “The equation indicates that the contribution (p) of the selected primary color (R.sub.P, G.sub.P, B.sub.P) depends on the difference between the maximum and the median value of R.sub.i, G.sub.i and B.sub.i. The primary color coordinate (R.sub.P, G.sub.P, B.sub.P) corresponds to the color coordinate for the native red, green or blue primary color, depending on which input color stimulus R.sub.i, G.sub.i or B.sub.i has the highest value. Similarly the contribution (s) of the selected secondary color (S) depends on the difference between the median and the minimum value of R.sub.i, G.sub.i and B.sub.i. The secondary color coordinate (R.sub.S, G.sub.S, B.sub.S) corresponds to the color coordinate for the native yellow, cyan or magenta secondary color, depending on which input color stimulus R.sub.i, G.sub.i or B.sub.i has the smallest value”).
Regarding claim 28, Van Belle and Terekhov teach all the features with respect to claim 21 as outlined above. Further, Van Belle and Terekhov teach that an apparatus (See Van Belle: Figs. 11 and 21, and [0146], “The embodiment in FIG. 11 implements a gammatization LUT 17 in memory with, for example 1024 entries (e.g. optionally same size as input DICOM LUT 12) by combining 6 mantissa bits (providing 7 bit total significand accuracy) and 4 exponential bits. Thanks to the piece wise linear interpolation 18 (processing block) no grey level detail is lost by the conversion process. The bits which were indicated as ‘z’ bits in FIG. 7 (i.e. “ignored”) can be used for interpolation between the LUT read data”) comprising: 
a processing unit (See Van Belle: Fig. 11, and [0142], “In a further embodiment of the present invention, a hardware implementation 10 such as suitable for a processing engine such as an FPGA based hardware implementation with an accurate and smooth DICOM compliant transfer function is illustrated in FIG. 11. This hardware implementation can be in the form of one or more processing blocks, this processing block or blocks comprising, for example one or more processing engines such as FPGA's or microprocessors adapted to run software, i.e. computer programs for carrying out the functions as well as associated memory both random access and non-volatile memory as well as addressing, coding and decoding devices, busses and input and output ports”) configured to: 
partition a three dimensional (3D) representation of a gamut mapping space into a plurality of sub-cubes (See Van Belle: Figs. 20-21, and [0216], “As to be understood from FIG. 20, a corrected value for each output sub-pixel is calculated based on its original floating point encoded value combined with the original floating point encoded values of its two neighbours. As the LUT input is 3-dimensional, the number of anchor points is preferably constrained to fit inside a practical (e.g. FPGA) processing engine. The color cube is preferably subdivided into smaller local cubes with their corners defined by the 3D LUT anchor points as illustrated in FIG. 21”); 
calculate centroid mappings for N sub-cubes of the plurality of sub-cubes (See Terekhov: Figs. 10-11, and [0068], “Coordinates of points are produced by interpolation with a triangle. A triangle search routine (operation 1018) comprises a ray-triangle-inclusion test. Intersection points of a set of triangles with rays are found (operation 1018). The coordinates of the intersection points are stored in operation 1020. It is common that transformation of the triangle coordinates into the barycentric coordinates is not convenient. In other words, it is not convenient to transform coordinates of a triangle from a reference system centered outside the triangle to a reference system centered on the center of gravity of the triangle. A search routine includes simply a ray-plane intersection test, a point-to-point direct inclusion test, and a ray-segment-inclusion test. FIG. 11 illustrates all positions 1143 of rays for a ray-triangle-inclusion test”), in response to determining that the N sub-cubes have an interpolation error that exceeds a threshold (See Van Belle: Figs. 26-27, and [0273], “When comparing the read data in FIGS. 26 and 27, the difference in read data increment per address increment can be seen. While 17 bits of read data causes the increment steps to be 1 or 2 for the first 10 grey levels, a read data precision of 19 bits causes variations of 5 versus 6. In order to calculate this variation relatively to the absolute luminosity, two columns are added in FIG. 27 compared to FIG. 26. First the theoretical dL/L value is calculated, and then the dL/L is calculated based on the quantized image processing path. Note that for input equal to 0 there's no increment of L versus the previous address value, so these entries in the table are marked as “not applicable”. By comparing both values, the relative error due to quantizing can be calculated in the right column as a percentage. Note that the highest absolute value which can be found equals 13.11%, which is below the threshold of 15%”); and 
provide a target pixel to a display, based at least in part on the centroid mappings (See Van Belle: Figs. 4 and 28, and [0276], “Referring to FIG. 28, the input of images or video stream is an N bit input signal e.g. a 10 bit input signal 31 of a panel 30 is processed by a 1D DICOM profile function 32 (LUT in memory and performed by a processing block). The processed output is an N+9 bit signal e.g. a 19 bit signal. This signal is then input for a color gamut mapping step 34 (processing block). The output is an N+10 bit, e.g. a 20 bit signal supplied for a multi-grey-level uniformity compensation in a further processing step 36 (processing block). The output of step 36 (processing block) is an N+11 bit, e.g. a 21 bit signal that is supplied to sub-pixel Cross-talk compensation step 37 (processing block). Output of this step is an N+12 bit e.g. a 22 bit signal which is processed in a further step 38 (processing block) with a LUT (in memory) with a PWLI LCD S-LUT storing (in memory) discrete values of a non-linear curve. The output 39 is an N+4 e.g. a 14 bit signal”; and [0028], “In reality there are a couple of problems with the simplified modular image processing path as presented in FIG. 4. While the 1D DICOM profile LUT having 1024 address entries is perfectly implementable in standard processing engines such as FPGA devices (or other accelerators), the S-LUT which compensates for the display's non-linearity needs 1048576 entries (2 to the power of 20) as the intermediate processing width is 20 bit. Although such a LUT is feasible to implement in a large processing engine such as an FPGA device, its expensiveness is such that a more efficient approach is preferred”). 
Regarding claim 29, Van Belle and Terekhov teach all the features with respect to claim 28 as outlined above. Further, Van Belle teaches that the apparatus of claim 28, wherein the processing unit is configured to:
receive a first source pixel from a source image, wherein the source image is represented in a first gamut  (See Van Belle: Fig. 3, and [0019], “However, the source data is usually not encoded with the same color gamut as the native display gamut. Often the sRGB color gamut (white triangle in FIG. 3) is preferred as this allows a camera to capture more light as more transparent color filters can be used in comparison to Adobe RGB (black line in FIG. 3) as illustrated in FIG. 3 with the D65 white point”); and 
convert the first source pixel to the target pixel in a second gamut, wherein the second gamut is different from the first gamut (See Van Belle: Fig. 16, and [0178], “A fully calibrated display, in which all colors match their target XYZ stimuli, is therefore equivalent to a display system in which all possible types of white match their target (x, y) color and in which all corresponding grey levels are the correct fraction of that white luminosity, according to the desired transfer function”).
Regarding claim 30, Van Belle and Terekhov teach all the features with respect to claim 29 as outlined above. Further, Van Belle teaches that the apparatus of claim 29, wherein the processing unit is configured to store the centroid mappings in a table (See Van Belle: Figs. 25-26, and [0254], “The behaviour of the value of epsilon depending on the parameters P and N is illustrated in FIG. 25 for the first 24 possible values of P and the first 5 possible values of E. Note that the number of anchor points per dimension P must be at least 2 in order to define a variable function”).
Regarding claim 31, Van Belle and Terekhov teach all the features with respect to claim 30 as outlined above. Further, Terekhov teaches that the apparatus as recited in claim 30, wherein the processing unit is configured to access the table to find mappings for vertices of a geometric shape that bounds pixel components of the first source pixel in a 3D representation of a pixel component space (See Terekhov: Figs. 16A-B, and [0093], “The vertices of each triangle produced in operation 1680 are stored (operation 1681). Then, an operation 1682 of detecting a triangle formed of first device points is executed (operation 1682). The point-triangle-inclusion test is applied to the triangle and the first device point”).
Regarding claim 32, Van Belle and Terekhov teach all the features with respect to claim 31 as outlined above. Further, Van Belle and Terekhov teach that the apparatus as recited in claim 31, wherein the processing unit is configured to: 
in response to a determination that an interior point of the geometric shape is stored in the table, retrieve mappings of the interior point and three corresponding vertices of the geometric shape from the table (See Terekhov: Figs. 16A-B, and [0094], “Finally, a color inverse transformation process is executed by using linear interpolation inside the triangle and the coordinate of the first device point (operation 1683). That is, RGB values are calculated. When RGB values are calculated by the color inverse transformation, the corresponding values are stored (operation 1684)”);
in response to a determination that an interior point of the geometric shape is not stored in the table, retrieve mappings of four corresponding vertices of the geometric shape from the table (See Van Belle: Figs, 23-24, and [0223], “Every tetrahedron in FIG. 23 has 4 corner points (alternative perspective in FIG. 24). Two of them are always the locally blackest point (K) and the locally whitest point (W). One other point is the locally most primary color point (R when most reddish, G when most greenish or B when most bluish) and the last corner is associated to the locally most secondary color point (Y when most yellowish, M when most magentaish or C when most cyanish)”); and
perform interpolation on values retrieved from the table to convert the first source pixel to the target pixel (See Van Belle: Figs. 10A-B, and [0138], “The importance of good anchor point position spreading is illustrated by FIGS. 10.a and 10.b. In these two examples a gammatization function (with gamma=1/2.4) is approximated by linear interpolation between 20 anchor points. In FIG. 10.a these anchor points are spread equidistantly corresponding to a linear read address encoding of the LUT. On the other hand in FIG. 10.b the anchor points are spread non-equidistantly corresponding to a floating point number (with 2 bit mantissa) read address encoding of the LUT in accordance with embodiments of the present invention”).
Regarding claim 33, Van Belle and Terekhov teach all the features with respect to claim 32 as outlined above. Further, Van Belle teaches that the apparatus as recited in claim 32, wherein the interpolation is tetrahedral interpolation (See Van Belle: Figs. 23-24, and [0221], “In FIG. 23, K represents black, W white, C cyan, B blue, G green, R red, M magenta, Y yellow and the first image on the left shows a tetrahedron with apices K+R+Y+W, and the following images show respectively, tetrahedrons K+G+Y+W K+G+C+W K+B+C+W K+B+M+W K+R+M+W”).
Regarding claim 34, Van Belle and Terekhov teach all the features with respect to claim 28 as outlined above. Further, Van Belle teaches that the apparatus as recited in claim 28, wherein the processing unit is configured to: 
use a first resolution setting for a number of mapping points when calculating the centroid mappings, in response to determining the interpolation error is greater than a first threshold (See Van Belle: Fig. 13, and [0159], “A first order approximation would require the information of all sub pixels in both dimensions adjacent to the sub pixel to be corrected: the sub pixels to the left, right, top and bottom combined with the sub pixel data to be processed. This would require a 5-dimensional LUT per output color. However, most practical LCD panels have a (sub) pixel arrangement similar to FIG. 13 which shows red sub-pixels as black, green sub-pixels as dark grey and blue sub-pixels as light grey”); and 
use a second resolution setting for a number of mapping points when calculating the centroid mappings, in response to determining the interpolation error is not greater than the first threshold, wherein the second resolution setting is lower than the first resolution setting (See Van Belle: Figs. 23-24, and [0304], “The equation indicates that the contribution (p) of the selected primary color (R.sub.P, G.sub.P, B.sub.P) depends on the difference between the maximum and the median value of R.sub.i, G.sub.i and B.sub.i. The primary color coordinate (R.sub.P, G.sub.P, B.sub.P) corresponds to the color coordinate for the native red, green or blue primary color, depending on which input color stimulus R.sub.i, G.sub.i or B.sub.i has the highest value. Similarly the contribution (s) of the selected secondary color (S) depends on the difference between the median and the minimum value of R.sub.i, G.sub.i and B.sub.i. The secondary color coordinate (R.sub.S, G.sub.S, B.sub.S) corresponds to the color coordinate for the native yellow, cyan or magenta secondary color, depending on which input color stimulus R.sub.i, G.sub.i or B.sub.i has the smallest value”).
Regarding claim 35, Van Belle and Terekhov teach all the features with respect to claim 21 as outlined above. Further, Van Belle and Terekhov teach that a system (See Van Belle: Figs. 11 and 21, and [0146], “The embodiment in FIG. 11 implements a gammatization LUT 17 in memory with, for example 1024 entries (e.g. optionally same size as input DICOM LUT 12) by combining 6 mantissa bits (providing 7 bit total significand accuracy) and 4 exponential bits. Thanks to the piece wise linear interpolation 18 (processing block) no grey level detail is lost by the conversion process. The bits which were indicated as ‘z’ bits in FIG. 7 (i.e. “ignored”) can be used for interpolation between the LUT read data”) comprising:
a processor configured to calculate centroid mappings (See Terekhov: Figs. 10-11, and [0068], “Coordinates of points are produced by interpolation with a triangle. A triangle search routine (operation 1018) comprises a ray-triangle-inclusion test. Intersection points of a set of triangles with rays are found (operation 1018). The coordinates of the intersection points are stored in operation 1020. It is common that transformation of the triangle coordinates into the barycentric coordinates is not convenient. In other words, it is not convenient to transform coordinates of a triangle from a reference system centered outside the triangle to a reference system centered on the center of gravity of the triangle. A search routine includes simply a ray-plane intersection test, a point-to-point direct inclusion test, and a ray-segment-inclusion test. FIG. 11 illustrates all positions 1143 of rays for a ray-triangle-inclusion test”) for N sub-cubes corresponding to a three dimensional (3D) representation of a gamut mapping space (See Van Belle: Figs. 20-21, and [0216], “As to be understood from FIG. 20, a corrected value for each output sub-pixel is calculated based on its original floating point encoded value combined with the original floating point encoded values of its two neighbours. As the LUT input is 3-dimensional, the number of anchor points is preferably constrained to fit inside a practical (e.g. FPGA) processing engine. The color cube is preferably subdivided into smaller local cubes with their corners defined by the 3D LUT anchor points as illustrated in FIG. 21”); and 
a display controller (See Van Belle: Fig. 4, and [0025], “The precision required by the output of the simple modular image processing path in FIG. 4 can be calculated from the overall transfer function required from input to output by cascading the two non-linear transfer functions: a) the conversion from linearly quantized J-index values to normalized linear luminosity values as specified by the DICOM standard and b) the conversion form linearly quantized normalized luminosity values to gammatized values which compensates for the display system's electro optical transfer function. FIG. 8 illustrates the overall system transfer function being a cascaded DICOM curve for a display at 1000 Nit with contrast of 1600:1 and gammatized with a gamma of 2.4”) configured to: 
receive a first source pixel from a source image, wherein the source image is represented in a first gamut (See Van Belle: Fig. 3, and [0019], “However, the source data is usually not encoded with the same color gamut as the native display gamut. Often the sRGB color gamut (white triangle in FIG. 3) is preferred as this allows a camera to capture more light as more transparent color filters can be used in comparison to Adobe RGB (black line in FIG. 3) as illustrated in FIG. 3 with the D65 white point”); 
identify vertices of a geometric shape that bounds pixel components of the first source pixel in a 3D representation of a pixel component space (See Terekhov: Figs. 16A-B, and [0093], “The vertices of each triangle produced in operation 1680 are stored (operation 1681). Then, an operation 1682 of detecting a triangle formed of first device points is executed (operation 1682). The point-triangle-inclusion test is applied to the triangle and the first device point”); 
convert the first source pixel to a target pixel in a second gamut based in part on said access, wherein the second gamut is different from the first gamut (See Van Belle: Fig. 16, and [0178], “A fully calibrated display, in which all colors match their target XYZ stimuli, is therefore equivalent to a display system in which all possible types of white match their target (x, y) color and in which all corresponding grey levels are the correct fraction of that white luminosity, according to the desired transfer function”); and 
provide the target pixel to a display (See Van Belle: Figs. 4 and 28, and [0276], “Referring to FIG. 28, the input of images or video stream is an N bit input signal e.g. a 10 bit input signal 31 of a panel 30 is processed by a 1D DICOM profile function 32 (LUT in memory and performed by a processing block). The processed output is an N+9 bit signal e.g. a 19 bit signal. This signal is then input for a color gamut mapping step 34 (processing block). The output is an N+10 bit, e.g. a 20 bit signal supplied for a multi-grey-level uniformity compensation in a further processing step 36 (processing block). The output of step 36 (processing block) is an N+11 bit, e.g. a 21 bit signal that is supplied to sub-pixel Cross-talk compensation step 37 (processing block). Output of this step is an N+12 bit e.g. a 22 bit signal which is processed in a further step 38 (processing block) with a LUT (in memory) with a PWLI LCD S-LUT storing (in memory) discrete values of a non-linear curve. The output 39 is an N+4 e.g. a 14 bit signal”; and [0028], “In reality there are a couple of problems with the simplified modular image processing path as presented in FIG. 4. While the 1D DICOM profile LUT having 1024 address entries is perfectly implementable in standard processing engines such as FPGA devices (or other accelerators), the S-LUT which compensates for the display's non-linearity needs 1048576 entries (2 to the power of 20) as the intermediate processing width is 20 bit. Although such a LUT is feasible to implement in a large processing engine such as an FPGA device, its expensiveness is such that a more efficient approach is preferred”).
Regarding claim 36, Van Belle and Terekhov teach all the features with respect to claim 35 as outlined above. Further, Terekhov teaches that the system as recited in claim 35, wherein the processor is configured to access the centroid mappings to identify vertices of a geometric shape that bounds pixel components of the first source pixel in a 3D representation of a pixel component space (See Terekhov: Figs. 16A-B, and [0093], “The vertices of each triangle produced in operation 1680 are stored (operation 1681). Then, an operation 1682 of detecting a triangle formed of first device points is executed (operation 1682). The point-triangle-inclusion test is applied to the triangle and the first device point”).
Regarding claim 37, Van Belle and Terekhov teach all the features with respect to claim 36 as outlined above. Further, Van Belle teaches that the system as recited in claim 36, wherein the processor is configured to partition a three dimensional (3D) representation of the gamut mapping space into a plurality of sub-cubes (See Van Belle: Figs. 20-21, and [0216], “As to be understood from FIG. 20, a corrected value for each output sub-pixel is calculated based on its original floating point encoded value combined with the original floating point encoded values of its two neighbours. As the LUT input is 3-dimensional, the number of anchor points is preferably constrained to fit inside a practical (e.g. FPGA) processing engine. The color cube is preferably subdivided into smaller local cubes with their corners defined by the 3D LUT anchor points as illustrated in FIG. 21”).
Regarding claim 38, Van Belle and Terekhov teach all the features with respect to claim 37 as outlined above. Further, Van Belle teaches that the system as recited in claim 37, wherein the display controller comprises a table configured to store the mappings (See Van Belle: Figs. 25-26, and [0254], “The behaviour of the value of epsilon depending on the parameters P and N is illustrated in FIG. 25 for the first 24 possible values of P and the first 5 possible values of E. Note that the number of anchor points per dimension P must be at least 2 in order to define a variable function”).
Regarding claim 39, Van Belle and Terekhov teach all the features with respect to claim 38 as outlined above. Further, Van Belle teaches that the system as recited in claim 38, wherein the display controller is configured to perform interpolation on mappings retrieved from the table to generate the target pixel (See Van Belle: Figs. 10A-B, and [0138], “The importance of good anchor point position spreading is illustrated by FIGS. 10.a and 10.b. In these two examples a gammatization function (with gamma=1/2.4) is approximated by linear interpolation between 20 anchor points. In FIG. 10.a these anchor points are spread equidistantly corresponding to a linear read address encoding of the LUT. On the other hand in FIG. 10.b the anchor points are spread non-equidistantly corresponding to a floating point number (with 2 bit mantissa) read address encoding of the LUT in accordance with embodiments of the present invention”).
Regarding claim 40, Van Belle and Terekhov teach all the features with respect to claim 39 as outlined above. Further, Van Belle and Terekhov teach that the system as recited in claim 39, wherein the display controller is configured to: 
in response to determining an interior point of the geometric shape is stored in the table, retrieve mappings of the interior point and three corresponding vertices of the geometric shape from the table (See Terekhov: Figs. 16A-B, and [0094], “Finally, a color inverse transformation process is executed by using linear interpolation inside the triangle and the coordinate of the first device point (operation 1683). That is, RGB values are calculated. When RGB values are calculated by the color inverse transformation, the corresponding values are stored (operation 1684)”);
in response to determining an interior point of the geometric shape is not stored in the table, retrieve mappings of four corresponding vertices of the geometric shape from the table  (See Van Belle: Figs, 23-24, and [0223], “Every tetrahedron in FIG. 23 has 4 corner points (alternative perspective in FIG. 24). Two of them are always the locally blackest point (K) and the locally whitest point (W). One other point is the locally most primary color point (R when most reddish, G when most greenish or B when most bluish) and the last corner is associated to the locally most secondary color point (Y when most yellowish, M when most magentaish or C when most cyanish)”); and 
perform interpolation on values retrieved from the table to convert the first source pixel to the target pixel (See Van Belle: Figs. 10A-B, and [0138], “The importance of good anchor point position spreading is illustrated by FIGS. 10.a and 10.b. In these two examples a gammatization function (with gamma=1/2.4) is approximated by linear interpolation between 20 anchor points. In FIG. 10.a these anchor points are spread equidistantly corresponding to a linear read address encoding of the LUT. On the other hand in FIG. 10.b the anchor points are spread non-equidistantly corresponding to a floating point number (with 2 bit mantissa) read address encoding of the LUT in accordance with embodiments of the present invention”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612